      Case: 1:21-cv-00053-TSB Doc #: 1 Filed: 01/21/21 Page: 1 of 6 PAGEID #: 1




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION

                                                     :
 CLAUDIA E. CAHILL                                   :   Case No. 01:21-cv-00053
 3980 Raceview Avenue                                :
 Cincinnati, OH 45211                                :
                                                     :
                        Plaintiff,                   :
                                                     :
         v.                                          :
                                                     :
 CINCINNATI ARTS ASSOCIATION                         :   COMPLAINT WITH JURY DEMAND
 650 Walnut Street                                   :
 Cincinnati, OH 45202                                :
                                                     :
                                                     :
                        Defendant.                   :


       Plaintiff Claudia E. Cahill, complaining of Defendant Cincinnati Arts Association, states

as follows:

                                            PARTIES

       1.      Plaintiff Claudia E. Cahill (“Plaintiff”) is a resident of the State of Ohio and a

citizen of the United States.

       2.      Defendant Cincinnati Arts Association (“Defendant” or “CAA”) is a non-profit

Ohio corporation doing business in Ohio with its principal place of business in Ohio.

       3.      Defendant is an employer under federal and Ohio law and is liable for the claims

brought in this Complaint.

                                 JURISDICTION AND VENUE

       4.      This Court has jurisdiction to hear this case pursuant to 28 U.S.C. § 1331, because

the action arises under the laws of the United States. Plaintiff’s Count I arises under the Age

Discrimination in Employment Act, 29 U.S.C. § 621, et seq., as amended (“ADEA”).


                                                 1
      Case: 1:21-cv-00053-TSB Doc #: 1 Filed: 01/21/21 Page: 2 of 6 PAGEID #: 2




        5.      Plaintiff timely filed a Charge of discrimination with the Equal Employment

Opportunity Commission (“EEOC”) alleging discrimination and retaliation under the ADEA.

        6.      Plaintiff did not file a charge of discrimination with respect to her claim for age

discrimination and retaliation under Ohio R.C. Chapter 4112.

        7.      Plaintiff received a Dismissal and Notice of Rights from the EEOC on the above-

referenced Charge, and this complaint is filed within 90 days of her receipt of the dismissal.

        8.      This Court has supplemental jurisdiction over the remaining Counts pursuant to

28 U.S.C. § 1367, because they arise out of the same set of operative facts as those relevant to

Counts I so as to make them part of the same case in controversy.

        9.      Venue is proper in the Southern District of Ohio, Western Division pursuant to 28

U.S.C. § 1391(b), because Plaintiff was employed by Defendant in this division and district, and

a substantial part of the events giving rise to these claims occurred in this division and district.

                                   FACTUAL ALLEGATIONS

        10.     Plaintiff is 59 years old.

        11.     Plaintiff was employed by the Defendant and its predecessors for 27 years.

        12.     Defendant is a promoter of the arts and entertainment in the Cincinnati region.

        13.     Plaintiff was a loyal and dedicated employee of Defendant and was fully qualified

for her positions at all times.

        14.     Plaintiff’s last position with Defendant was as Concessions and Hospitality

Manager at the Aronoff Center in Cincinnati, Ohio.

        15.     Plaintiff was routinely complimented on her performance by senior staff and

members of Defendant’s Board of Directors, and she received a performance bonus the year

before her termination.



                                                  2
      Case: 1:21-cv-00053-TSB Doc #: 1 Filed: 01/21/21 Page: 3 of 6 PAGEID #: 3




       16.     Plaintiff’s work environment deteriorated in 2019 when she came under the

supervision of a new General Manager, Kelly Biscopink, who is in her thirties.

       17.     Ms. Biscopink routinely subjected Plaintiff and other older employees to more

scrutiny and higher standards than younger employees and targeted them for termination or to

force them to quit.

       18.     One CAA employee in her sixties was harassed and criticized by Ms. Biscopink

so badly that she wanted to resign.

       19.     Ms. Biscopink harassed and criticized another CAA employee who is in her fifties

and was targeting her for termination at the time Defendant terminated Plaintiff.

       20.     A third employee in her eighties who had worked for CAA and its predecessors

for 25 years or more was terminated shortly after Plaintiff, in lieu of a much younger employee.

       21.     Ms. Biscopink was also reluctant to hire older workers and plainly preferred to

hire workers in their twenties and thirties.

       22.     Ms. Biscopink labeled older employees, including Plaintiff, who raised questions

or made suggestions "uncooperative" or "unable to make changes" and discounted their opinions

and experience.

       23.     Younger employees who asked questions or made suggestions were not

disparaged for doing so or targeted for scrutiny, even when they performed worse than the older

employees.

       24.     In one example, Ms. Biscopink told Vice President of Operations Todd Duesing

on October 18, 2019 that Plaintiff “resents authority," because she questioned whether a

promotion proposed by Ms. Biscopink would violate liquor laws and expose CAA to liability.




                                                3
      Case: 1:21-cv-00053-TSB Doc #: 1 Filed: 01/21/21 Page: 4 of 6 PAGEID #: 4




        25.     Plaintiff informed Mr. Duesing that Ms. Biscopink had become hostile to her in

her work environment, but Mr. Duesing did not remedy the situation.

        26.     Instead, Mr. Duesing tried to force Plaintiff to resign, then terminated her on

October 21, 2019 when she refused to do so.

        27.     Plaintiff was replaced by a woman in her early forties with significantly less

experience than Plaintiff.

        28.     Defendant engages in a pattern and practice of discrimination of age

discrimination.

                                              COUNT I

                                   (Age Discrimination – ADEA)

        29.     Plaintiff realleges the foregoing paragraphs as if fully rewritten herein.

        30.     Plaintiff is over 40 years old.

        31.     Plaintiff was fully qualified for her position at all relevant times.

        32.     Defendant discriminated against Plaintiff because of her age by terminating her

employment, replacing her with a less qualified, substantially younger person, creating a hostile

work environment, and treating her less favorably than substantially younger employees.

        33.     Defendant retaliated against Plaintiff for complaining of a hostile work

environment by terminating her employment.

        34.     Defendant’ conduct was intentional, in bad faith, willful, wanton, malicious, and

in reckless disregard of Plaintiff’s legal rights.

        35.     As a direct and proximate result of Defendant’ unlawful conduct, Plaintiff has

suffered injury and damage, and she is entitled to relief under the ADEA.




                                                     4
      Case: 1:21-cv-00053-TSB Doc #: 1 Filed: 01/21/21 Page: 5 of 6 PAGEID #: 5




                                              COUNT II

                          (Age Discrimination – O.R.C. Chapter 4112)

        36.     Plaintiff realleges the foregoing paragraphs as if fully rewritten herein.

        37.     Plaintiff is over 40 years old.

        38.     Plaintiff was fully qualified for her position at all relevant times.

        39.     Defendant discriminated against Plaintiff because of her age by terminating her

employment, replacing her with a less qualified, substantially younger person, creating a hostile

work environment, and treating her less favorably than substantially younger employees.

        40.     Defendant retaliated against Plaintiff for complaining of a hostile work

environment by terminating her employment.

        41.     Defendant’ conduct was intentional, in bad faith, willful, wanton, malicious, and

in reckless disregard of Plaintiff’s legal rights.

        42.     As a direct and proximate result of Defendant’ unlawful conduct, Plaintiff has

suffered injury and damage, and she is entitled to relief under Ohio Revised Code Chapter 4112.



        WHEREFORE, Plaintiff demands judgment against Defendant as follows:

                (a)     That Plaintiff be reinstated to her employment;

                (b)     That Defendant be enjoined from further unlawful activity;

                (c)     That Plaintiff be awarded all lost pay and benefits, and front pay;

                (d)     That Plaintiff be awarded compensatory damages;

                (e)     That Plaintiff be awarded liquidated damages;

                (f)     That Plaintiff be awarded punitive damages;

                (g)     That Plaintiff be awarded reasonable attorneys’ fees and costs;



                                                     5
     Case: 1:21-cv-00053-TSB Doc #: 1 Filed: 01/21/21 Page: 6 of 6 PAGEID #: 6




              (h)     That Plaintiff be awarded pre- and post-judgment interest;

              (i)     That Plaintiff be compensated for the adverse tax consequences of

receiving a lump sum award rather than her compensation over several, separate tax years; and

              (j)     That Plaintiff be awarded all other legal and equitable relief to which she

may be entitled.



                                               Respectfully submitted,


                                               /s/ Elizabeth S. Tuck
                                               Elizabeth S. Tuck (0076542)
                                               Trial Attorney for Plaintiff
                                               THE TUCK FIRM, LLC
                                               810 Sycamore St., 4th Floor
                                               Cincinnati, OH 45202
                                               Ph: 513.545.6781 / Fax: 513.293.9081
                                               lisa@tuckfirm.com


                                        JURY DEMAND

      Plaintiff hereby demands a trial by jury on all issues so triable.


                                               /s/ Elizabeth S. Tuck




                                                 6
